Citation Nr: 1432243	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for depressive disorder prior to March 27, 2013.

2.  Entitlement to an initial disability rating in excess of 50 percent for depressive disorder after March 27, 2013.

3.  Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the right lower extremity.

4.  Entitlement to a disability rating in excess of 20 percent for mechanical low back pain with degenerative changes.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to July 1997. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2013 rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston-Salem, North Carolina.  

As an introductory matter, the Board notes that the RO also developed a separate appeal for the issue of "entitlement to an earlier effective date for the 50 percent evaluation for depressive disorder, not otherwise specified prior to March 27, 2013."  However, when the higher, 50 percent rating was assigned in June 2013, the Veteran had already perfected an appeal for the initial rating assigned for his depressive disorder.  Accordingly, the Board was already obligated to consider the maximum schedular rating warranted throughout the entire period of the claim.  See AB v. Brown, 6 Vet. App. 35 (1993) ("The Court does not here hold that a claimant may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law."); see also Fenderson v. West, 12 Vet. App. 119 (1999) (claims require consideration of the entire time period involved and contemplation of staged ratings where warranted).  In light of this procedural history, the appeal is properly characterized as an initial rating claim for depressive disorder in excess of 10 percent prior to March 27, 2013, and in excess of 50 percent after March 27, 2013.

With regard to the issue of entitlement to TDIU that is listed on the cover page, the Board acknowledges that the RO expressly adjudicated this issue in a January 2008 rating decision.  However, the U.S. Court of Appeals for Veterans Claims (CAVC or Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his increased rating claims, the Veteran submitted a July 2009 private psychiatric evaluation in which it was determined that the veteran was "permanently and totally disabled and unemployable."  This cogent evidence of unemployability reasonably raises the issue of TDIU.  Accordingly, because entitlement to TDIU is part of the Veteran's appealed increased rating claims, the Board has jurisdiction over the issue at this time.

With regard to the initial rating claim for sciatic neuropathy of the right lower extremity, the Board notes that the RO has indicated that the appellant withdrew the appeal for the increased rating for the right lower extremity in the Veterans Appeals Control and Locator System (VACOLS) on "2/2/11."  However, this is the date of the VA Form 9, and although this document did not specifically mention the right leg, the Veteran specifically checked the box indicating that he wished to appeal "all the issues listed on the statement of the case."  A review of the February 2, 2011 VA Form 9, therefore, does not reflect a withdrawal of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the right lower extremity, the matter was last adjudicated in a January 2011 statement of the case.  However, the Veteran subsequently underwent a March 2013 VA examination of the spine wherein his right lower extremity was evaluated for neurological abnormalities.  This record added after the January 2011 statement of the case is relevant to the initial rating issue and is non-duplicative of other evidence.  Therefore, the examination report, which was received prior to the case being certified to the Board in January 2014, must be addressed by the AOJ in the first instance through the issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2013) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).  

Additionally, there is outstanding evidence potentially relevant to the claims that have not been obtained.  First, the Veteran's private treatment records for the back indicate that he had filed a claim for Workers' Compensation.  See July 2004 private treatment records (referencing a claim for Workers' Compensation and a complaint of low back pain due to a twisting injury of the back breaking up a fight between students); March 2013 VA examination report (referencing the Veteran's job as a junior ROTC Instructor for the past 12 years).  As these records are potentially relevant to the increased rating claims, especially of the back, a remand is necessary to obtain records from the U.S. Department of Labor, Office of Workers' Compensation Programs (OWCP).  See 38 C.F.R. § 3.159(c)(2) (2013) (VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

Second, after the Veteran submitted the July 2009 private psychological evaluation, he provided a VA Form 21-4142 for a release of records from that private provider.  Unfortunately, it does not appear that any request was made for these records despite the indication in the March 2013 VA examination report that the "Veteran saw this provider for 3 sessions."  Thus, the existing record is incomplete, and a remand for additional development is necessary to fulfill VA's duty to assist.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records from the OWCP, to include copies of the relevant evidence used to determine the Veteran's eligibility for disability benefits.  If these records are unavailable, this must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Ask the Veteran to provide a new VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain potentially relevant records from the Psychological Consulting Services.  Following receipt of authorization, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remains denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



